DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                   
2.1.	Applicant's amendment to Claims, Abstract and Arguments filed on January 22, 2021 are acknowledged.  
2.2.	Claims 23, 27 and 30 have been canceled. Claims 3-4, 15,17-22, 24-26, 28-29 and 31-32 have been withdrawn. Claim 1 has been amended by incorporation of new limitation ( of  canceled Claim 23) : " wherein the polyester resin has an acid value of 40 to 60 mgKOH/g, a viscosity of 2,000 to 6,000 cPs (Brookfield viscosity at 200°C), a glass transition temperature of 55 to 100°C and a number average molecular weight of 3,000 to 5,000".  Therefore no New Matter has been added with instant amendmet to Claim 1.
2.3.	Thus, Claims 1, 2, 5-14 and 16 are active and will be examine on the merits.
3.	In view of the Amendment to Claim1, New Grounds of Rejection is introduced as explained below. Consequently, it is appropriate to make instant Action Final. 
4.	Amendment to Specification is acknowledged and accepted. 
5.	Amendment to Abstract is acknowledged and accepted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	           

6.	Claims 1, 2, 5-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moens (US 2012/0220676).
6.1.	Regarding Claims 1, 2, 5-14 and 16 Moens disclosed polyester resin, which can be obtained in several steps, by modification of prepolyester ( note that this read on “ prepolymer block” of Applicant’s  Claim 2 ) with following reaction with polybasic acid , for example adipic or succinic or others( see [0033],[0035],[0036]. [0076] and Examples 1-4,  [0203]-[232]. Note that prepolyester comprises isosorbide and terephthalic acid and other diol as ethylene glycol and/or glycerol( see Examples) and also may further comprise additional glycols see [0078], including CHDM ( 1,4-cyclohexanedimethanol ) and/or Bisphenol A.
6.2.	Regarding Claims 11 and 16 see Moens [0060] –[0062] and Examples.
 Moens disclose that polyester may have:
a)	 Tg ( glass transition temperature) in range from ( see [0080]: " of less than 120° C, more preferably less than 100° C and most preferably less than 80° C. Preferably the Tg is at least 40° C, more preferably at least 45° C, most preferably at least 50° C. if the polyester is to be used in a powder coating."
b)	Brookfield (cone/plate) viscosity accordingly to ASTM D 4287-88, of from 50
mPa·s at room temperature (e.g. 25° C.) to 15000 mPa·s at 200° C and also provide seral  examples of polyesters  having with viscosity (Brookfield 200 C) in range from 1650 mPa·s, including 5400 mPa·s and higher ( see Examples, [0081]).
c)   Mn (number average molecular weight) in range from 400 to 15000 Daltons, preferably from 550 to 15000. and 
d) Acid number : " Preferably the acid number or the hydroxyl number is at most 200 mg KOH/g, often at most 150 mg KOH/g, more preferably at most 100 mg KOH/g, though this may depend on the nature of the coating wherein they are used> ( see 0079) and also provide examples of polyester with acid numbers of 53.1 mg KOH/g, 40 mg KOH/g  ( see Examples).
6.4.	Therefore, Moens disclosed polyester comprising same chemical compounds/ monomers  as claimed by Applicant, wherein those monomers present in  same/ overlapping ranges and also teaches that polyester may have same properties, wherein Acid number, Tg, Mn and viscosity of the polyester have same/overlapping ranges as claimed by Applicant. 
Accordingly, Moens renders Applicant's claimed subject matter obvious as established in the art : " In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
7.	Applicant’s arguments have been considered but they are moot in view of New Grounds of Rejection and also unpersuasive. 
7.1.	Applicant's arguments with respect to Moens based on statement that: "  None of the cited references discloses a polyester resin having an acid value of 40 to 60
mgKOH/g, a viscosity of 2,000 to 6,000 cPs (Brookfield viscosity at 200°C), a glass transition temperature of 55 to 100°C and a number average molecular weight of 3,000 to 5,000 simultaneously. Thus, the subject matter recited in the amended claims are neither disclosed nor suggested by the cited art."
	However as shown above, Moens   disclosed/ taught  same basic polyester with same properties. Therefore, this Applicant's argument is not persuasive.
7.2.	Regarding alleged presence of unexpected results associated  with specific properties of the claimed polyester as mechanical properties including flexibility, impact, hardness and chemical resistance as argue by Applicant note, that " the features upon which applicant relies ( mechanical properties including flexibility, impact, hardness and chemical resistance ) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns , 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
7.3.	Thus, at least for resins above, Applicant's arguments were found unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763